12/16/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2022

         STATE OF TENNESSEE v. KIRSTEN JANINE WILLIAMS

                 Appeal from the Circuit Court for Madison County
                      No. 20-443-B Donald H. Allen, Judge


                            No. W2021-01071-CCA-R3-CD



The Defendant, Kirsten Janine Williams, was convicted by a jury of aggravated assault,
aggravated kidnapping, and aggravated burglary. She received an effective 15-year
sentence to be served at 100-percent. On appeal, the Defendant challenges the sufficiency
of the evidence supporting her convictions, arguing that there was no proof she ever held
a gun, that the victim was free to leave, and that she entered the victim’s residence with
consent. Following our review of the record and applicable authorities, we find the
evidence sufficient to support the Defendant’s convictions and affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed


KYLE A. HIXSON, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY,
JR., and J. ROSS DYER, JJ., joined.

Justin P. Jones (on appeal), Brownsville, Tennessee; and Joshua L. Phillips (at trial),
Jackson, Tennessee, for the Appellant, Kirsten Janine Williams.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Jody S. Pickens, District Attorney General; Shaun A. Brown,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                    I.     FACTUAL AND PROCEDURAL HISTORY

       Melanie Page (“the victim”) reported that on October 29, 2019, the Defendant and
Ajia Hewlett entered her residence and assaulted her, threatened her with a weapon, and
forced her to go to their side of the duplex where the beating continued. Thereafter, on
June 29, 2020, a Madison County grand jury indicted the Defendant for aggravated assault,
aggravated kidnapping, aggravated burglary, tampering with evidence, and being a
convicted felon in possession of a handgun. See Tenn. Code Ann. §§ 39-11-106, -13-102,
-13-304, -14-403, -16-503. Ms. Hewlett was also charged for her alleged participation,
and the two women were tried jointly by a jury on May 11, 2021.

       At trial, the State presented the following evidence. The victim testified that in
October 2019, she was living with Ms. Janie Arthor on the right side of a duplex on
Greenwood Street in Jackson and that she had been living there for approximately six
months. The victim stated that she moved into the duplex in order to help care for Ms.
Arthor, who was paralyzed on her right side following a stroke. According to the victim,
the Defendant lived next door on the left side of the duplex, along with codefendant Hewlett
and a man, whom the victim knew only as “J-Rock.”1 The victim indicated that she and
the Defendant had been friends for about six years at that time. The victim indicated that
codefendant Hewlett was dating Mr. Stewart, that codefendant Hewlett had recently moved
into the duplex, and that she had only met codefendant Hewlett a day or two prior to this
incident.

       According to the victim, around 3:00 a.m. on the morning of October 29, 2019, she
was awake in her bed watching television, when the Defendant called her and said “that
she needed to talk,” though the victim had been over at the Defendant’s visiting the day
before. The victim indicated that Ms. Arthor was in the hospital, so she was home by
herself when the Defendant called. Because they were friends, the victim told the
Defendant that she had “left [her] door unlocked” and gave the Defendant permission to
enter.

       The victim testified that shortly after the phone call, the Defendant entered her
bedroom accompanied by codefendant Hewlett. The Defendant grabbed the house phone
that was sitting next to the victim on the bed and put it in her pocket. The victim said,
“That’s when I pretty much knew something was up.” According to the victim, the
Defendant demanded that the victim “tell her the truth,” but the victim did not know what
the Defendant was talking about. The Defendant accused the victim of writing a “statement
to the police about [the Defendant] and the man that stayed in [the Defendant’s]
apartment.” When the victim persisted in her denial, the Defendant and codefendant
Hewlett began hitting the victim in the head with their fists. The victim said that the
Defendant “busted [her] nose open” when the Defendant hit her in the face with a ring on
the Defendant’s hand, which caused the victim to bleed.



        1
          Although the victim only knew this man as “J-Rock,” codefendant Hewlett later identified him as
her fiancé Jason Stewart, or “J-Rod.” For clarity and ease of reference, we will refer to him as Mr. Stewart.



                                                    -2-
        According to the victim, they pulled her onto the floor and started “kicking and
stomping on [her] head.” The victim indicated that the Defendant went into her bathroom
and filled the bathtub with water and that the Defendant told the victim that she was going
to put the victim “in the water” if the victim did not tell the truth. Next, Mr. Stewart entered
the victim’s side of the duplex. The victim stated that Mr. Stewart was holding a “black
gun” in his hand, though he did not point it directly at her. The Defendant, despite never
holding the gun, told the victim “that if [she] tried to run that they would shoot [her].” The
victim said that she feared for her life.

       The victim testified that she was lying on the bedroom floor with her head
“throbbing” when the group started walking towards the victim’s front door. The victim
thought they were going to leave, but the Defendant turned around and came back to the
bedroom. According to the victim, the Defendant then “jerked [the victim] up off the
ground” by her arm, forcing her to get up, and “pull[ed]” the victim over to the Defendant’s
side of the duplex. When they got to the Defendant’s side of the duplex, which the victim
estimated was around 3:30 or 4:00 a.m., the Defendant continued to hit the victim in the
head and ordered the victim to clean a spare bedroom. The victim said that she cleaned the
entire bedroom, which was “real nasty,” for approximately 30 to 45 minutes, including
moving furniture and other items around, sweeping and mopping, and cleaning out the
closet. The Defendant sat in a chair in the bedroom and watched as the victim cleaned.

       The victim said that the Defendant told her that she was going to clean their house
and that “they were going to teach [her] not to talk anymore.” The victim indicated that
during this time, Mr. Stewart sat in the living room with another woman, and though she
never saw the gun once inside the Defendant’s residence, she still feared what would
happen if she disobeyed the Defendant.

       Later, the Defendant instructed the victim to “strip down butt naked in front of
everybody in the house” because the victim’s clothes were bloody. The Defendant then
ordered the victim to wash the dishes in the kitchen, and while the victim was washing the
dishes, Defendant hit the victim’s back with a heating pad cord. After doing the dishes,
which took about 20 to 30 minutes, the Defendant made the victim take a shower “to wash
the blood off of [herself.]” The Defendant also took away the victim’s clothes and made
the victim put on some of the Defendant’s clothes after the shower. According to the
victim, the Defendant answered a phone call and left the residence for a few minutes.

       The victim testified that after the Defendant left the residence, codefendant Hewlett
was sitting alone in the living room. The victim went into the living room and asked
codefendant Hewlett for a cigarette, which she provided. The victim then returned to the
kitchen and sat at the table. The victim said that she waited and listened to codefendant
Hewlett’s movements. When codefendant Hewlett did not get up from the living room and


                                              -3-
come into the kitchen, the victim escaped through the kitchen’s back door. The victim
estimated that the Defendant had been gone for about five minutes at this point and that it
was around 3:00 or 4:00 p.m. The victim said that after she escaped from the Defendant’s
residence, she ran across the street to a neighbor’s house and phoned 9-1-1.

       The victim estimated that she was inside the Defendant’s side of the duplex for
about 11 or 12 hours in total. In addition, the victim testified that the Defendant took her
house phone and her makeup bag from the victim’s residence without her permission.

        The victim did not know that codefendant Hewlett would be accompanying the
Defendant or that they intended to assault her once inside the victim’s side of the duplex.
The victim indicated that had she known their intentions, she would not have allowed them
to come inside and assault her. The victim said that she was terrified, scared of the gun,
and did not feel free to leave the Defendant’s residence fearing that she would be shot and
killed.

       The victim confirmed that she was taken to the hospital where she received
treatment for her injuries for approximately four to five hours. According to the victim,
she had “a bone chipped off on [her] nose” from where the Defendant had hit her with the
Defendant’s ring. The victim described her face as being “unrecognizable” due to her
injuries, and she said that she still had a scar on her nose from where the Defendant hit her.
In addition, the victim testified that she suffered hairline fractures “in almost all of the
bones in the top of [her] hands” and that she had marks on her back from where the
Defendant “whipped” her with the heating pad cord.

       The victim confirmed that the police photographed her injuries while she was in the
hospital. Those photographs were entered into evidence. The victim described the
photographs, stating that they showed her eye was swollen and black, that her mouth was
swollen and bloody, that she had a cut on her nose, that her hands were black and blue from
“trying to block the hits,” that there was a cut on her hand from one of the women’s shoes,
that she had scratching and bruising on her arms, and that there were “whip marks” on her
back.

       The victim testified that she told the police what had happened both on the scene
and again later at the hospital. The victim acknowledged that she had used drugs in the
early afternoon hours of October 28, smoking marijuana and using crack cocaine.
According to the victim, she and the Defendant smoked marijuana together on the
afternoon of October 28. In addition, the victim testified that the Defendant injected “some
kind of drug” into her neck a couple of times while she was being held in the Defendant’s
residence on October 29, though the drug did not make the victim feel any different.




                                             -4-
       The victim confirmed that she gave a written statement to the police while being
treated at the hospital. However, in the police statement, the victim said that the Defendant
called her around 6:00 a.m. rather than 3:00 a.m. The victim explained that she was
uncertain of the exact time, but she knew the incident began when it was still dark outside.
In addition, there was nothing contained in the victim’s police statement about her
bathtub’s being filled with water or the Defendant’s injecting her with a substance.

       The victim confirmed that the police photographed the Defendant’s side of the
duplex. These photographs were entered into evidence. A set of photographs showed the
spare bedroom that the victim had cleaned. Another photograph reflected the clean dishes
in the Defendant’s kitchen. Two additional photographs showed the victim’s bloody
clothing that was found inside the Defendant’s residence.

        Officer Josh Michael with the Jackson Police Department (“JPD”) testified that
around 3:00 p.m. on October 29, 2019, he responded to the victim’s 9-1-1 call from her
neighbor’s residence. Officer Michael said that he observed the victim’s visible injuries,
stating that “both her eyes were pretty swollen and she had a cut on her upper lip.”
According to Officer Michael, the victim identified the Defendant and codefendant Hewlett
as being the persons responsible for her injuries. Officer Michael said that the victim acted
as if she had been assaulted. He could not tell if the Defendant was under the influence of
drugs, and he did not recall the victim’s ever telling him that she had been injected with
any drugs during the incident.

       JPD Officer Hannah Wright testified that on October 29, 2019, she waited with the
Defendant and codefendant Hewlett while other officers gathered information.
Subsequently, Officer Wright searched the Defendant’s residence for evidence. On top of
the dresser in the back bedroom of the residence, Officer Wright located several needles
and a spoon with residue on it. Officer Wright recalled that only one bedroom in the
Defendant’s residence was clean and that the rest of the house was in disarray and was
“[n]asty.” In addition, Officer Wright found a heating pad sitting on top of the washing
machine and a damp rag in the bathroom with a “red-like substance on it that [she]
presumed to be blood[.]”

       JPD Investigator Kyle Hamilton responded to the Greenwood Street duplex and
processed the scene. He testified that the Defendant’s side of the duplex was cluttered, that
the only clean areas were one bedroom and around the kitchen sink, and that the dishes in
the kitchen appeared to have been recently washed. Investigator Hamilton photographed
and collected the rag seen in the bathroom that appeared to have blood on it, a loaded 9mm
handgun found under the bed in the back bedroom, and a gray shirt and pair of pants from
inside a pillowcase found in the kitchen that appeared to have blood on them as well. His
photographs were entered as exhibits. Investigator Hamilton also saw and collected the


                                            -5-
heating pad and a cordless Panasonic phone, though he did not find a corresponding phone
base in the Defendant’s residence.

       From the victim’s side of the duplex, Investigator Hamilton collected the victim’s
bed sheets, clothes from her room, a white comforter, white sheets, and a printed sheet. He
noted what appeared to be blood on a pillowcase and a sheet. He also collected the base to
the victim’s Panasonic phone, though no corresponding phone was located in the victim’s
residence. Investigator Hamilton did not recall seeing any bathtub filled with water.

       Following the Defendant’s motion for judgment of acquittal, the charge against the
Defendant for being a convicted felon in possession of handgun was dismissed. Thereafter,
the Defendant did not present any proof on her own behalf. However, codefendant Hewlett
presented one witness and testified herself.

       JPD Investigator Joseph Williams testified that he took a written statement from the
victim while she was at the hospital. Investigator Williams confirmed that the victim never
told him that she had been injected in the neck with anything while inside the Defendant’s
residence or that the Defendant had filled a bathtub full of water and threatened to put the
victim inside it. Investigator Williams said that had the victim told him about being
injected with something, he would have requested blood tests to investigate further.

        Twenty-year-old codefendant Hewlett testified that on the morning of October 29,
2019, the Defendant went over to the victim’s side of the duplex for about an hour or so to
talk with the victim before returning to their side of the duplex. Codefendant Hewlett had
only known the victim for about a week. Codefendant Hewlett asserted that she asked the
Defendant to borrow bug spray from the victim because they had a bug problem and did
not have any bug spray in their house. Codefendant Hewlett said that while the Defendant
was gone, the Defendant’s young son woke up, so codefendant Hewlett took him over to
the victim’s residence where the Defendant was located. According to codefendant
Hewlett, she knocked on the victim’s door, and the Defendant answered. Codefendant
Hewlett reminded the Defendant about the bug spray and told the Defendant that her son
kept asking for her. The Defendant indicated that she had forgotten about the bug spray
and asked the victim to borrow some, and the victim started looking for bug spray in the
kitchen. Codefendant Hewlett did not think the victim sounded like she was distressed at
that time.

       Codefendant Hewlett testified that she stayed on the victim’s side of the duplex until
her fiancé, Mr. Stewart, came home and knocked on the victim’s door. Codefendant
Hewlett said that she and Mr. Stewart then returned to their side of the duplex. She never
got any bug spray. According to codefendant Hewlett, the Defendant and the victim came
over to their side of the duplex about 30 minutes later, which was between 6:00 and 8:00


                                            -6-
a.m., and codefendant Hewlett did not observe any markings on the victim at that time.
However, codefendant Hewlett later, around 11:00 a.m., saw the Defendant hit the victim
when the victim came into the bathroom with a towel and stated that she had “missed a
vein.” The victim, after being hit, “fell to the wall and got back up.”

        Codefendant Hewlett testified that around 1:00 p.m., she heard a “pow-like sound”
coming from the kitchen, though she never saw the victim getting hit or heard the victim
cry for help. According to codefendant Hewlett, the Defendant and the victim stayed in
the kitchen for the rest of the day.

       Codefendant Hewlett asserted that the victim appeared to be intoxicated that day,
noting that the victim was “nodding off” and “falling asleep” and that she was unable to
walk properly. Codefendant Hewlett confirmed that the Defendant frequently used heroin
and “ice” and that the Defendant often kept needles in her bedroom. Codefendant Hewlett
asserted that on October 29, she witnessed the Defendant in the kitchen injecting heroin
into the victim’s feet.

       Codefendant Hewlett indicated that the Defendant left the residence “about four
times” during the day and that the victim could have left during any of those times.
According to codefendant Hewlett, the last time the Defendant was absent from the
residence, around 2:00 to 3:00 p.m., the victim came into the living room and asked where
the Defendant was before asking codefendant Hewlett for a cigarette. Codefendant Hewlett
gave the victim a cigarette and, shortly thereafter, told the victim to “go on and leave.”
Codefendant Hewlett confirmed that she gave a statement to Investigator Williams
following these events.

       On cross-examination, codefendant Hewlett admitted to telling Investigator
Williams that the Defendant called the victim before going over to the victim’s side of the
duplex. She also claimed that she told Investigator Williams about going over to the
victim’s residence to get bug spray, though he did not include that information in her
statement.

        Codefendant Hewlett confirmed that she told Investigator Williams that the
Defendant brought the victim over to their side of the duplex, that the victim was bleeding
at that time, and that “[she] could tell that [the victim] had been beat up.” Codefendant
Hewlett explained that the victim only had a “random mark” on her nose at that time and
that the Defendant was yelling about the victim’s stealing Ms. Arthor’s needle.

        Additionally, codefendant Hewlett admitted to telling Investigator Williams that the
Defendant “made [the victim] get naked and wash the dishes” and that the Defendant “was
hitting [the victim] with an extension cord while she washed the dishes.” Codefendant



                                            -7-
Hewlett confirmed that the cord was on a heating pad, though she claimed she did not see
the victim get hit with it. Codefendant Hewlett acknowledged that she told Investigator
Williams that the Defendant asked her and Mr. Stewart if they “wanted to get [their] licks
in by hitting the [victim] with the extension cord,” but she claimed that they did not do so.

        Codefendant Hewlett further acknowledged that she stated to Investigator Williams
that the Defendant punched the victim in the mouth, which caused the victim to fall by the
bathtub; that the Defendant “tried to burn [the victim’s] face on the heater vent that was in
the [bathroom] floor;” and that the victim “looked at [her] and [she] motioned [the victim]
toward the door trying to tell [the victim] to run.” When asked why she would tell the
victim to run, codefendant Hewlett responded that “it was just . . . kind of weird”
throughout the day “because one minute they [were] in there talking . . . and the next minute
[the Defendant was] in there doing what she was doing to [the victim], making [the victim]
get naked.” Codefendant Hewlett also noticed that at some point, the victim was not
wearing the clothes she had on when she entered their house. Codefendant Hewlett said
that because the victim had been beaten, and because the Defendant had left the residence
again, she told the victim to leave for the victim’s own safety.

       Codefendant Hewlett confirmed that the gun was found in the Defendant’s bedroom
and that neither her nor Mr. Stewart stayed in that room. She asserted that she had never
seen that gun or Mr. Stewart with a gun.

       Codefendant Hewlett stated that she never hit the victim and that she only observed
the cut across the victim’s nose. She never noticed the victim’s eye being swollen.
Codefendant Hewlett testified that she did not do anything to stop the Defendant that day
because it was “not [her] business.” Codefendant Hewlett opined that her trial testimony
did not contradict her police statement.

        Following the conclusion of proof, the jury found the Defendant guilty as charged
of aggravated assault, aggravated kidnapping, and aggravated burglary. The Defendant
was found not guilty of tampering with evidence. A sentencing hearing followed, and the
trial court sentenced the Defendant as a Range II, multiple offender to 10 years at 35-
percent for the aggravated assault conviction, 15 years at 100-percent for the aggravated
kidnapping conviction, and 10 years at 35-percent for the aggravated burglary conviction.
The trial court ordered all convictions to run concurrently with each other for a total
effective sentence of 15 years at 100-percent to be served in the Tennessee Department of
Correction. This appeal followed.




                                            -8-
                                      II.     ANALYSIS

       On appeal, the Defendant challenges the sufficiency of the evidence supporting her
convictions for aggravated assault, aggravated kidnapping, and aggravated burglary. The
State responds that the evidence was sufficient to support the Defendant’s convictions.

                                      A.     Timeliness

        As a preliminary matter, the State argues that the Defendant’s appeal should be
dismissed as untimely. According to the State, the trial court entered final judgments in
the Defendant’s case on May 11, 2021, and the Defendant did not file her motion for new
trial until July 27, 2021, well beyond the 30-day deadline. The State continues that because
the Defendant’s motion for new trial was untimely, the 30-day deadline for the Defendant
to file her notice of appeal was not tolled, and her notice of appeal was likewise untimely.
The State asserts that the interest of justice does not merit this court’s waiving the timely
filing of the notice of appeal requirement in the Defendant’s case and asks that we dismiss
the appeal.

        A notice of appeal must be “filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from.” Tenn. R. App. P. 4(a). If a timely
motion for new trial is filed in the trial court by the defendant, “the time for appeal for all
parties shall run from entry of the order denying a new trial[.]” Tenn. R. App. P. 4(c). “A
motion for a new trial shall be in writing or, if made orally in open court, be reduced to
writing, within [30] days of the date the order of sentence is entered.” Tenn. R. Crim. P.
33(b). For Rule 33 purposes relative to the timely filing of a motion for new trial, “[t]he
‘file-stamp’ date provides evidence of when the order of sentence was entered by the
clerk,” and “[t]herefore, the effective date for entry of a judgment or order of sentence is
the date of its filing with the court clerk after being signed by the judge.” State v. Stephens,
264 S.W.3d 719, 729 (Tenn. Crim. App. 2007), abrogated on other grounds as stated in
State v. Randall T. Beaty, No. M2014-00130-CCA-R3-CD, 2016 WL 3752968, at *20
(Tenn. Crim. App. July 8, 2016).

       The State contends that the trial court entered final judgments in the Defendant’s
case on May 11, 2021. The record reflects, however, that the trial court did not enter
judgment on May 11, 2021; this was merely the date that the jury returned its verdict. The
Defendant’s sentence was imposed on July 19, 2021, and the uniform judgment documents,
after being signed by the trial judge, were filed with the trial court clerk on July 21, 2021.
Therefore, the Defendant’s motion for new trial filed on July 27, 2021, was well within the
30-day filing requirement of Rule 33(b). The 30-day period for filing a notice of appeal
did not commence until the trial court filed its order denying the Defendant’s motion for
new trial on August 18, 2021. The Defendant filed her notice of appeal document with this


                                              -9-
court on September 16, 2021, within the 30-day deadline set forth in Rule 4. Despite the
State’s argument to the contrary, both the Defendant’s motion for new trial and notice of
appeal were timely filed. We will proceed to address her sufficiency arguments.

                             B.        Sufficiency of the Evidence

         The United States Constitution prohibits the states from depriving “any person of
life, liberty, or property, without due process of law[.]” U.S. Const. amend. XIV, § 1. A
state shall not deprive a criminal defendant of his liberty “except upon proof beyond a
reasonable doubt of every fact necessary to constitute the crime with which he is charged.”
In re Winship, 397 U.S. 358, 364 (1970). In determining whether a state has met this
burden following a finding of guilt, “the relevant question is whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,
443 U.S. 307, 319 (1979) (emphasis in original). Because a guilty verdict removes the
presumption of innocence and replaces it with a presumption of guilt, the defendant has
the burden on appeal of illustrating why the evidence is insufficient to support the jury’s
verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). If a convicted defendant
makes this showing, the finding of guilt shall be set aside. Tenn. R. App. P. 13(e).

        “Questions concerning the credibility of witnesses, the weight and value to be given
the evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Appellate courts do not “reweigh
or reevaluate the evidence.” Id. (citing State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978)). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.”
State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Therefore, on appellate review, “the
State is entitled to the strongest legitimate view of the evidence and to all reasonable and
legitimate inferences that may be drawn therefrom.” Cabbage, 571 S.W.2d at 835.

                                  1.      Aggravated Assault

       Relative to the sufficiency of the evidence supporting the Defendant’s conviction
for aggravated assault, the Defendant notes that there was no evidence adduced at trial
placing a gun in her hands and that the only testimony regarding a weapon involved the
gun Mr. Stewart was carrying when he entered the victim’s side of the duplex. The
Defendant concludes that because there was no evidence that she ever possessed a gun
during the episode, the evidence was insufficient to support her conviction for aggravated
assault based upon her display of a deadly weapon causing the victim to reasonably fear
imminent bodily injury. The Defendant further contends that the evidence was insufficient
to support an aggravated assault conviction based upon serious bodily injury, there being


                                               -10-
no proof that the victim sustained injuries causing protracted or obvious disfigurement,
extreme pain, loss of consciousness, permanent scarring, or broken bones requiring
surgery.

        The State responds that the evidence was sufficient to support the Defendant’s
conviction for aggravated assault, observing that the Defendant repeatedly hit the victim
throughout the encounter and that, while Mr. Stewart was holding the gun, the Defendant
used the presence of the gun to threaten the victim with further bodily injury. The State
notes that the victim said she was “terrified” and thought that they were going to kill her.
The State argues that the jury could have reasonably concluded that the Defendant
intentionally caused the victim to fear imminent bodily injury with the Defendant’s
repeated threats and her follow through on those threats by continuously beating the victim.
The State further argues that the jury could have also reasonably concluded that the
Defendant used the display of a handgun to cause the victim to fear even greater bodily
injury.

       As pertinent to this case, a person commits aggravated assault who “[i]ntentionally
or knowingly commits an assault” and the assault “[i]nvolved the use or display of a deadly
weapon.” Tenn. Code Ann. § 39-13-102(a)(1). A person commits assault, as it relates to
this case, who “[i]ntentionally or knowingly causes another to reasonably fear imminent
bodily injury.” Id. § 39-13-101(a)(2). A “deadly weapon” includes “[a] firearm or
anything manifestly designed, made or adapted for the purpose of inflicting death or serious
bodily injury” or “[a]nything that in the manner of its use or intended use is capable of
causing death or serious bodily injury.” Id. § 39-11-106(a)(6). “Bodily injury” includes
“a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary illness or
impairment of the function of a bodily member, organ, or mental faculty.” Id. § 39-11-
106(a)(3). “Serious bodily injury” means, in pertinent part, bodily injury that involves a
substantial risk of death, protracted unconsciousness, extreme physical pain, protracted or
obvious disfigurement, or protracted loss or substantial impairment of a function of a
bodily member, organ or mental faculty. Id. § 39-11-106(a)(37).

       Relative to the mens rea required for the offense, a person “acts intentionally with
respect to the nature of the conduct or to a result of the conduct when it is the person’s
conscious objective or desire to engage in the conduct or cause the result.” Tenn. Code
Ann. § 39-11-302(a). A person “acts knowingly with respect to the conduct or to the
circumstances surrounding the conduct when the person is aware of the nature of the
conduct or that the circumstances exist.” Id. § 39-11-302(b). Furthermore, “[a] person
acts knowingly with respect to a result of the person’s conduct when the person is aware
that the conduct is reasonably certain to cause the result.” Id. The offense of aggravated
assault contains both “nature of conduct” and “result of conduct” elements. See State v.
Szumanski Stroud, No. W2006-01945-CCA-R3-CD, 2007 WL 3171158, at *5 (Tenn.


                                           -11-
Crim. App. Oct. 29, 2007) (stating that the victim’s being placed in fear of imminent bodily
injury is a “result of conduct” element while the defendant’s using or displaying a deadly
weapon is a “nature of conduct” element).

                           a.     The “Deadly Weapon” Element

      In her sufficiency argument, the Defendant essentially argues that the “deadly
weapon” language in the aggravated assault statute is not broad enough to proscribe her
conduct in this case. The State argues that it is. Thus, although it is not denominated as
such by the parties, the issue raises a question of statutory interpretation.

        We must construe criminal statutes “according to the fair import of their terms,
including reference to judicial decision and common law determinations, to promote
justice, and effect the objectives of the criminal code.” Tenn. Code Ann. § 39-11-104. The
role of the judiciary is to “ascertain and give effect to the legislative intent without unduly
restricting or expanding a statute’s coverage beyond its intended scope.” State v. Welch,
595 S.W.3d 615, 621 (Tenn. 2020) (quoting State v. Howard, 504 S.W.3d 260, 269 (Tenn.
2016)). Legislative intent and purpose are ascertained “from the natural and ordinary
meaning of the statutory language, without a forced or subtle interpretation that would limit
or extend the statute’s application.” State v. Blackstock, 19 S.W.3d 200, 210 (Tenn. 2000).
In construing statutes, Tennessee law provides that courts are to avoid a construction that
leads to absurd results. Welch, 595 S.W.3d at 621 (citing Tennessean v. Metro. Gov’t of
Nashville, 485 S.W.3d 857, 872 (Tenn. 2016)). Courts are not authorized to alter or amend
a statute and must “presume that the legislature says in a statute what it means and means
in a statute what it says there.” Mooney v. Sneed, 30 S.W.3d 304, 307 (Tenn. 2000)
(quotations omitted).

        When the language within the four corners of the statute is unambiguous, the
legislative intent must be derived from the statute’s face following the natural and ordinary
meaning of the language used. Davis v. Reagan, 951 S.W.2d 766, 768 (Tenn. 1997)
(citations omitted). “A statute is ambiguous when ‘the parties derive different
interpretations from the statutory language.’” Welch, 595 S.W.3d at 622 (quoting Howard,
504 S.W.3d at 270). Such differing interpretations must be reasonable before a statute is
deemed ambiguous. State v. Frazier, 558 S.W.3d 145, 152 (Tenn. 2018).

       [T]his proposition does not mean that an ambiguity exists merely because the
       parties proffer different interpretations of a statute. A party cannot create an
       ambiguity by presenting a nonsensical or clearly erroneous interpretation of
       a statute. In other words, both interpretations must be reasonable in order for
       an ambiguity to exist.




                                             -12-
Id. (quoting Powers v. State, 343 S.W.3d 36, 50 n.20 (Tenn. 2011)) (internal quotations
and citation omitted). If a statute’s language is ambiguous, then we may reference the
broader statutory scheme, the history of the legislation, or other sources to determine the
statute’s meaning. Welch, 595 S.W.3d at 622 (citation omitted).

        Turning to the plain language of the statute itself, we observe that the legislature has
not defined “involved,” “use,” or “display,” the operative terms at issue here. However,
this court has determined previously that “display” as used in the aggravated assault statute
means “to show; exhibit; make visible.” State v. Carter, 681 S.W.2d 587, 589 (Tenn. Crim.
App. 1984). No prior Tennessee cases have defined “involved” or “use,” but decisions of
other jurisdictions provide some guidance. In interpreting the federal statute prohibiting
the use of a firearm during a drug-trafficking crime, the United States Supreme Court relied
upon the following definitions of “to use”: “[t]o convert to one’s service[;]” “[t]o make use
of;” “to employ;” “to avail oneself of;” “to utilize;” or “to carry out a purpose by means
of.” Smith v. United States, 508 U.S. 223, 228-29 (1993) (citing Webster’s New
International Dictionary 2806 (2d ed. 1939); Black’s Law Dictionary 1541 (6th ed. 1990)).
In interpreting the Michigan statute prohibiting the possession, placement, or use of a
firearm during the operation of a methamphetamine laboratory, the Michigan Supreme
Court defined “involve” as meaning “to include within itself or its scope.” People v.
LaFountain, 844 N.W.2d 5, 6 (Mich. 2014) (citing Random House Webster’s College
Dictionary (2005); see also The Merriam-Webster Dictionary (2005) (“[T]o have as part
of itself: INCLUDE[.]”); Oxford English Dictionary (2d ed.) (“To include; to contain;
imply.”)).

       As indicated, this issue turns on whether the legislature intended the language
“involved the use or display of a deadly weapon” to apply to a case where the accused does
not actually possess the deadly weapon. After reviewing the plain language of the statute
and the parties’ positions as set forth in their briefs, we cannot say that either party’s
interpretation is “nonsensical or clearly erroneous” as contemplated by prior decisions
discussing ambiguity. We conclude that the aggravated assault statute contains an
ambiguity as to whether it applies to the facts of this case. We, therefore, reference the
broader statutory scheme and the history of the legislation in question to help us determine
the meaning of the aggravated assault statute and to address the Defendant’s argument that
her purported lack of possession of the gun prevents her conviction under the statute.

        A study of the history of the aggravated assault statute is instructive in determining
whether the legislature intended for the statute to apply to a factual scenario such as the
one at bar. Initially, we observe that the Code is replete with instances where the General
Assembly has explicitly proscribed the possession of certain items or substances. The
legislature certainly could have made possession of a deadly weapon an element of
aggravated assault had it chose to do so. Indeed, a past version of the aggravated assault


                                             -13-
statute did just that. See Tenn. Code Ann. § 39-2-101(b)(3) (Repl. 1982) (proscribing an
assault “while the victim knows [the defendant] has a deadly weapon in his possession”).

        Then, following the 1989 amendments to the Code, aggravated assault was defined
as: “A person commits aggravated assault who . . . [i]ntentionally or knowingly commits
an assault . . . and . . . [u]ses a deadly weapon[.]” Tenn. Code Ann. § 39-13-102(a)(1)(B)
(Supp. 1989) (emphasis added); see 1989 Tenn. Pub. Acts, ch. 591, § 1. A year later, in
1990, the term “display” was added to the phrase “uses or displays a deadly weapon[.]”
Tenn. Code Ann. § 39-13-102(a)(1)(B) (Repl. 1991) (emphasis added); see 1990 Tenn.
Pub. Acts, ch. 1030, § 12. After broadening the statute in 1990 to include “or displays,”
the legislature again broadened the statute in 2013 by enacting the language applicable to
the Defendant’s case: “A person commits aggravated assault who [i]ntentionally or
knowingly commits an assault . . . and the assault . . . [i]nvolved the use or display of a
deadly weapon[.]” Tenn. Code Ann. § 39-13-102(a)(1)(A)(iii) (Repl. 2014) (emphasis
added and internal punctuation omitted); see 2013 Tenn. Pub. Acts, ch. 461, § 2. The
addition of the term “involved” to the statute is significant. We presume that the General
Assembly is knowledgeable about its prior enactments and knows the state of the law at
time it passes the legislation under construction. State v. Edmundson, 231 S.W.3d 925,
927 (Tenn. 2007). While the prior statutes first required the accused to be in possession of
a deadly weapon, and later that the accused actually used or displayed the deadly weapon,
the statute applicable to this case only requires that the assault involve the use or display of
a deadly weapon.

       With this legislative history in mind, we conclude that the legislature intended for
the “deadly weapon” element to apply to a case such as this and further conclude that when
viewing the evidence in a light most favorable to the State, a rational juror could find that
the Defendant’s assault upon the victim involved the use or display of a deadly weapon.
During her ongoing beating of the victim, the Defendant threatened to shoot the victim if
she ran. This threat occurred while Mr. Stewart was inside the victim’s side of the duplex
and visibly displaying a gun that could be seen by the victim. By this conduct, the
Defendant involved, at least, the display of a deadly weapon as part of her assault. This
conclusion is wholly consistent with the plain language of the statute and is buttressed by
the historical development of the statute.

        To the extent that possession has any bearing on whether this assault “involved” a
deadly weapon, however, we note that a juror in this case could have reasonably concluded
that the Defendant constructively possessed the gun in question. See State v. Williams, 623
S.W.2d 121, 125 (Tenn. Crim. App. 1981) (noting that constructive possession requires
that a person knowingly have “the power and the intention at a given time to exercise
dominion and control over an object, either directly or through others,” and includes “the
ability to reduce an object to actual possession”) (quoting United States v. Craig, 522 F.2d


                                             -14-
29 (6th Cir. 1975); United States v. Martinez, 588 F.2d 495 (5th Cir. 1979)). The Defendant
demonstrated her dominion and control over the gun in this case when she warned the
victim that “they would shoot [her]” if she tried to run. (Emphasis added.)

        This does not end the sufficiency analysis, however; the proof must also support the
jury’s conclusion that the Defendant possessed the requisite mens rea for this element in
order for the conviction to survive a sufficiency challenge. The required culpable mental
state applies to each element of an offense. Tenn. Code Ann. § 39-11-301(a)(1). Therefore,
the proof must demonstrate that the Defendant acted at least knowingly as it relates to the
“deadly weapon” element. As stated, the “deadly weapon” aggravator is a “nature of
conduct” element. See Stroud, 2007 WL 3171158, at *5. Therefore, “with respect to the
conduct or to the circumstances surrounding the conduct[,]” the proof must sufficiently
demonstrate that the Defendant was “aware of the nature of the conduct or that the
circumstances exist[,]” as it relates to whether this assault involved the use or display of a
deadly weapon. See Tenn. Code Ann. § 39-11-106(a)(23) (quoting the “nature of conduct”
portion of the definition for “knowing”). In short, was the Defendant aware that this assault
“involved the use or display of a deadly weapon?” We conclude that a rational juror could
have found that she was.

       The Defendant threatened that “they” would shoot the victim while Mr. Stewart was
displaying the gun inside the victim’s residence. If the gun was visible to the victim, a
rational juror could infer that it was also visible to the Defendant. The jury was not required
to dismiss as mere coincidence the fact that Mr. Stewart—who, along with the Defendant,
was the subject of the victim’s alleged police tip—happened to enter the victim’s residence,
uninvited and holding a gun, in the middle of the Defendant’s assault. A rational juror
could infer that this fact indicated some amount of prior collaboration between Mr. Stewart
and the Defendant. Further, according to codefendant Hewlett, the loaded gun later
retrieved by the police was under the Defendant’s bed. Viewing these facts in the light
most favorable to the State, a rational juror could find that the Defendant knowingly
involved the display of a deadly weapon to place the victim in fear of imminent bodily
injury.2 The evidence is sufficient to support her conviction for aggravated assault.

                            b.     The “Serious Bodily Injury” Element

       While the Defendant also contends that the evidence was insufficient to support an
aggravated assault conviction based upon serious bodily injury, we note that she was only
indicted for aggravated assault based upon the use or display of deadly weapon. In the trial
transcript, the trial judge, in ruling on the Defendant’s motion for judgment of acquittal,
notes that the Defendant was charged with aggravated assault involving the use or display

       2
           The Defendant does not challenge the “fear of imminent bodily injury” element.



                                                   -15-
of a deadly weapon and only addresses that mode of commission of aggravated assault. At
the motion for new trial hearing, the trial judge again only addresses the use or display of
a deadly weapon in discussing the Defendant’s sufficiency of the evidence argument.
Accordingly, we will not discuss whether the victim’s injuries amounted to serious bodily
injury.

                              2.     Aggravated Kidnapping

         Relative to the sufficiency of the evidence supporting the Defendant’s conviction
for aggravated kidnapping, the Defendant again notes that there was no evidence adduced
at trial placing a gun in her hands at any time during the encounter. She further observes
that once they went to the Defendant’s side of the duplex, Mr. Stewart stayed in the living
room the entire time and that the victim stated she never saw the gun again that day. In
addition, the Defendant argues that the victim’s liberty was not restricted, citing to
codefendant Hewlett’s testimony that the victim was intoxicated that day, that the
Defendant was in and out throughout the day leaving approximately four times, and that
the victim was free to leave anytime she wanted to do so, in fact doing so later that
afternoon while the Defendant was gone. The Defendant also refers to the victim’s
testimony that while she was inside the Defendant’s side of the duplex, everyone was in
the living room with the exception of the Defendant and that the victim was free to get
away from the Defendant out the back door of the kitchen at any time because she was
never held at gunpoint. The Defendant concludes that the evidence was insufficient to
sustain her aggravated kidnapping conviction based upon her substantial inference with the
victim’s liberty while possessing a deadly weapon or threatening the use of a deadly
weapon.

        The State replies that the evidence was sufficient to support the Defendant’s
conviction for aggravated kidnapping, observing that the Defendant kept the victim in the
duplex without the victim’s consent and used a gun to threaten to shoot the victim if she
tried to flee. The State notes that Mr. Stewart stayed in the living room where the front
door was throughout the encounter, that the victim testified she was scared of the gun and
believed that she would be shot if she tried to escape, and that the victim fled out the
kitchen’s back door after the Defendant had left the residence for a few minutes following
a phone call. The State concludes that the jury could have reasonably determined that the
Defendant knowingly removed the victim from her home and confined her against her will
in the Defendant’s own duplex next door and that the Defendant threatened the victim with
a gun to keep her from trying to escape.

       As pertinent here, the Code defines aggravated kidnapping as false imprisonment
“[w]hile the defendant is in possession of a deadly weapon or threatens the use of a deadly
weapon.” Tenn. Code Ann. § 39-13-304(a). False imprisonment occurs when “[a] person


                                           -16-
. . . knowingly removes or confines another unlawfully so as to interfere substantially with
the other’s liberty.” Id. § 39-13-302(a). Even if a defendant does “not have a deadly
weapon in his or her possession, but threatened the victim with the use of a deadly weapon,
the offense would be punishable as an aggravated kidnapping under this section.” Id. § 39-
13-304, Sentencing Comm’n Cmnt.

                             a.    The “Deadly Weapon” Element

       The Defendant’s sufficiency argument regarding her lack of actual possession of the
gun is again misplaced because the aggravated kidnapping statute only requires the threat
of use of a deadly weapon. As the Sentencing Commission Comment demonstrates, the
possession, or even existence, of a deadly weapon is immaterial. While the Defendant and
codefendant Hewlett were assaulting the victim inside the victim’s residence, Mr. Stewart
walked into the residence holding a gun in his hand. The Defendant told the victim that
they would shoot her if she tried to run away. The threat persisted while the victim was
inside the Defendant’s residence. According to the victim, once inside the Defendant’s
residence, Mr. Stewart stayed in the living room where the front door was throughout most
of the day. The victim testified that even though she did not see the gun again once she
got inside the Defendant’s side of the duplex, she was scared of the gun and believed that
she would be shot if she tried to escape. Moreover, a 9mm handgun was later found
underneath the Defendant’s bed.

                        b.        The “False Imprisonment” Element

       Relative to the proof supporting this element, the victim testified that after the
Defendant threatened to shoot her, the Defendant “jerked [her] up off the ground” by her
arm, forcing her to get up, and “pull[ed]” her over to the Defendant’s side of the duplex.
Once inside the Defendant’s side of the duplex, the Defendant ordered the victim to clean
a bedroom and wash the dishes in her kitchen. The Defendant continued to hit the victim
and whipped her with a heating pad cord. The victim also stated that she was terrified and
that she did not feel free to leave. According to the victim, she was held against her will
in the Defendant’s residence for approximately 11 to 12 hours. When the Defendant took
a phone call and left her residence for a few minutes, the victim fled out of the kitchen’s
back door, ran away from the Defendant’s residence to a nearby neighbor’s house, and
called 9-1-1.

       Nonetheless, the Defendant argues that the victim’s liberty was not restricted, citing
to codefendant Hewlett’s testimony that the Defendant was in and out several times during
the day and that the victim was free to leave anytime she wanted to do so. The Defendant
also refers to the victim’s testimony that while inside the Defendant’s side of the duplex,
everyone was in the living room with the exception of the Defendant and that she was free


                                             -17-
to get away from the Defendant out the back door of the kitchen at any time. However,
these factual issues involve questions of credibility which, in this case, were resolved by
the jury in favor of the State. See Bland, 958 S.W.2d at 659. Questions about the credibility
of a witness and the weight and value of the evidence presented at trial are issues that are
resolved by the trier of fact, and this court will not reweigh or reevaluate this evidence. Id.
(citation omitted).

        Though codefendant Hewlett testified that the Defendant left several times during
the day and that the victim was free to leave, the victim testified that the Defendant only
left once and that during that one time, she was able to escape. Codefendant Hewlett
confirmed that she told Investigator Williams that the victim “looked at [her] and [she]
motioned [the victim] toward the door trying to tell [the victim] to run.” At trial,
codefendant Hewlett said that because the victim had been beaten and because the
Defendant had left the residence again, she told the victim to leave for the victim’s own
safety. Moreover, the victim never testified that she was ever left unsupervised while
inside the Defendant’s residence, though the other individuals remained in the living room.
Here, the jury heard about the victim’s intoxication but, as was its prerogative, credited the
victim’s testimony and her version of events that she did not feel free to leave.

        Based upon the evidence presented at trial, a reasonable juror could have concluded
that the Defendant knowingly removed the victim from the victim’s side of the duplex and
confined the victim in the Defendant’s side of the duplex so as to interfere substantially
with the victim’s liberty and that the Defendant did so while threatening the use of deadly
weapon if the victim tried to escape. The proof was sufficient to support the Defendant’s
conviction for aggravated kidnapping.

                                3.     Aggravated Burglary

        Relative to the sufficiency of the evidence supporting the Defendant’s aggravated
burglary conviction, the Defendant asserts that she entered the victim’s duplex with the
victim’s consent. The Defendant notes that the victim testified that the Defendant called
her needing to talk and that she told the Defendant the door was unlocked, giving her
permission to enter. She also notes that codefendant Hewlett testified that when she went
to the victim’s side of the duplex to look for the Defendant, the victim did not appear to be
in distress and that both the victim and the Defendant returned to the Defendant’s side of
the duplex about 30 minutes later without incident. The Defendant concludes that the
evidence was insufficient to support her conviction for aggravated burglary.

        The State responds that the evidence was sufficient to support the Defendant’s
conviction for aggravated burglary, asserting that the victim’s consent was invalid because
it was induced by deception. The State observes that once the Defendant and codefendant


                                             -18-
Hewlett were inside the victim’s side of the duplex, the Defendant immediately took the
victim’s house phone and accused the victim of giving a statement to the police, and when
the victim denied such, the Defendant and codefendant began punching the victim in the
head. The State also notes that the victim testified that the Defendant took her house phone
and her makeup bag from her duplex without her permission. The State contends that the
jury could have reasonably concluded that the Defendant created a false impression of her
intention by telling the victim that she wanted to come talk to her but instead entered the
victim’s residence for the purpose of assaulting the victim. The State concludes that a
reasonable jury could have concluded that the Defendant entered the victim’s residence
without the victim’s effective consent.

        As indicted here, a person commits aggravated burglary who, without the effective
consent of the property owner, enters a habitation with intent to commit a felony, theft, or
assault. Tenn. Code Ann. §§ 39-14-402(a), -403(a) (2018).3 Because the burglary statute
is silent regarding the required mens rea, the State was required to prove that the Defendant
acted with intent, knowledge, or recklessness. Id. § 39-11-301(c). While “knowing” and
“intent” have been defined above, “reckless” means that a person

       acts recklessly with respect to circumstances surrounding the conduct or the
       result of the conduct when the person is aware of, but consciously disregards
       a substantial and unjustifiable risk that the circumstances exist or the result
       will occur. The risk must be of such a nature and degree that its disregard
       constitutes a gross deviation from the standard of care that an ordinary person
       would exercise under all the circumstances as viewed from the accused
       person’s standpoint.

Id. §§ 39-11-106(a)(33), -302(c). “Habitation” is defined as “any structure, including
buildings, module units, mobile homes, trailers, and tents, which is designed or adapted for
the overnight accommodation of persons.” Id. § 39-14-401(1)(A). An owner is a person
“in lawful possession of property whether the possession is actual or constructive.” Id. §
39-14-401(3).

       “Effective consent” means “assent in fact, whether express or apparent, including
assent by one legally authorized to act for another. Consent is not effective when . . .
[i]nduced by deception or coercion.” Tenn. Code Ann. § 39-11-106(a)(11). “Deception,”
as relevant to our analysis here, occurs when a person knowingly “[c]reates or reinforces a
false impression by words or conduct, including false impressions of fact, law, value or
intention or other state of mind that the person does not believe to be true[.]” Id. § 39-11-

       3
          The crimes of burglary and aggravated burglary are now codified at Tennessee Code Annotated
sections 39-13-1002 and -1003. See 2021 Tenn. Pub. Acts, ch. 545, § 3 (effective July 1, 2021).



                                                -19-
106(a)(7)(A)(i). A conviction for aggravated burglary may be permissible where a
defendant affirmatively creates a false impression of his or her intent in the mind of the
victim. State v. Pope, 427 S.W.3d 363, 373 (Tenn. 2013) (providing the hypothetical
situation of a defendant “knocking on the victim’s door and asking to be allowed inside in
order to purchase a drink or escape the heat”) (citing Eppinger v. State, 800 S.W.2d 652,
654 (Tex. App. 1990) (acknowledging that deception could have been found “if, for
example, [the defendant] had knocked on [the victim’s] door and, through the screen, asked
for a cigarette”)).

        Here, a rational juror could have found that the Defendant engaged in an affirmative
act of deception with words creating a “false impressions of fact, law, value or intention or
other state of mind.” Tenn. Code Ann. § 39-11-106(a)(7)(A)(i) (emphasis added). While
the Defendant gained permission to enter the victim’s residence with the seemingly benign
statement “that she needed to talk,” the proof demonstrates her true intent, which was to
immediately begin a violent attack of the victim once inside based upon her belief that the
victim had given a statement regarding the Defendant to the police. The Defendant was
accompanied by codefendant Hewlett, whom the victim did not know was coming with the
Defendant. The victim testified that had she known they intended to assault her, she would
not have given the Defendant permission to enter her residence. While the Defendant
entered the residence with the victim’s consent, a rational juror could find that this consent
was induced by deception because the Defendant, by her words, created a false impression
of her intent upon entry. A rational juror could therefore find that the victim’s consent was
not effective consent as contemplated by our burglary statute. Any argument by the
Defendant regarding codefendant Hewlett’s testimony, wherein she stated that the victim
was not in distress and that the victim voluntarily came to her side of the duplex with the
Defendant, is unavailing. The jury clearly accredited the testimony of the victim over that
of codefendant Hewlett, as was its province. See Bland, 958 S.W.2d at 659. The Defendant
is not entitled to relief.

                                    III.   CONCLUSION

       Based upon the foregoing analysis, we find the evidence sufficient to support the
Defendant’s convictions for aggravated assault, aggravated kidnapping, and aggravated
burglary. Accordingly, the judgments of the trial court are affirmed.




                                              ____________________________________
                                              KYLE A. HIXSON, JUDGE



                                            -20-